Order entered March 17, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01052-CR

                           RONALD TERRELL FLOYD, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-11185-M

                                           ORDER
       The Court ORDERS the trial court to make findings of fact regarding whether appellant

has been deprived of the clerk’s and reporter’s records because of ineffective counsel, indigence,

or for any other reason.

      The trial court shall first determine whether appellant desires to prosecute the appeal. If
       the trial court determines that appellant does not desire to prosecute the appeal, it shall
       make a finding to that effect.

      If the trial court determines that appellant desires to prosecute the appeal, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the clerk’s and reporter’s records. If appellant is entitled to proceed without payment
       of costs, the trial court shall make a finding to that effect. Moreover, if appellant is
       indigent, the trial court is ORDERED to take such measures as may be necessary to
       assure effective representation, which may include appointment of new counsel. If the
       trial court finds appellant is not indigent, it shall determine whether retained counsel has
       abandoned the appeal.
      The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.

      The trial court shall next determine the date by which the clerk’s record will be filed.

       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the supplemental record is
received, whichever is earlier.



                                                     /s/     DAVID EVANS
                                                             JUSTICE